COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-456-CV


TONYA LACY AND ALL                                              APPELLANTS
OCCUPANTS

                                        V.

MAC HARGROVE                                                       APPELLEE

                                     ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On December 28, 2009, and January 15, 2010, we notified the

appellants, in accordance with rule of appellate procedure 42.3(c), that we

would dismiss this appeal unless the $175 filing fee was paid. See Tex. R.

App. P. 42.3(c). The appellants have not paid the $175 filing fee. See Tex. R.

App. P. 5, 12.1(b).



      1
           See Tex. R. App. P. 47.4.
     Because the appellants have failed to comply with a requirement of the

rules of appellate procedure and the Texas Supreme Court’s order of August

28, 2007,2 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     The appellants shall pay all costs of this appeal, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DELIVERED: March 4, 2010




     2
         See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                      2